BONDING OBJECTS TOGETHER

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, Species A, in the reply filed on June 2, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14, 26-27, 30, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2021.

Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, line 1, –the – should be inserted before “profile”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stress release structure for reducing internal stress” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 USC §112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 recites “wherein at least one of the first object and the second object comprises a stress release structure for reducing internal stress”.  The examiner has reviewed the specification and is unable to find any description that appears to explain what such a stress release structure might be.  Hence, this limitation is not considered to comply with the written description requirement.

Claims 1, 4-6, 9-11, 13, 15-16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each first profile body portion" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.  (I.e., this recitation incorrectly implies that multiple first profile body portions have been previously recited.)  
Claim 1 recites the limitation "the profile bodies" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  (I.e., this recitation incorrectly implies that multiple profile bodies have been previously recited.)  For the purpose of compact prosecution, this limitation is interpreted herein as –the profile body–.
Claims 4-6, 9-11, 13, 15-16, and 20-23 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
Claim 6 recites “wherein at least one of the first object and the second object comprises a stress release structure for reducing internal stress”.  This recitation 35 invokes interpretation under U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above.  However, the examiner has reviewed the specification and is unable to find any description of a corresponding structure that may perform the claimed function.  Hence, as one cannot determine what would be an equivalent to this corresponding structure under U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 is found indefinite.
Claim 15 recites the limitation "the step of embedding the profile body in the first object and in the second object" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  (I.e., while claim 9 recites embedding the profile body in the second object, claim 15 does not depend on claim 9 and thus does not incorporate the limitations thereof.  Claim 15 depends only on claim 1, which recites only embedding the profile body in the first object.)

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-11, 13, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanziosa (US 2016/0297140).
Regarding claim 1, Stefanziosa teaches a method of bonding a first object to a second object (Abstract), the method comprising: providing a profile body (e.g., thermoplastic insert 2), wherein the profile body 2 comprises a first profile body portion (e.g., any or all of the upper projections of the profile body 2 depicted in Fig. 2) (Fig. 2; [0037]), providing the first object (joining partner 10), wherein the first object 10 comprises thermoplastic material (Fig. 2; [0024, 0036]; clm. 2), providing the second object (joining partner 20), wherein the profile body 2 is separate from and attachable to the second object 20 or wherein the second object 20 comprises the profile body 2 (Fig. 2; [0036-0037]), embedding the profile body 2 in the first object 10 such that the first profile body portion is within the thermoplastic material of the first object 10, wherein embedding of the profile body 2 in the first object 10 is caused by mechanical energy impinging on the first object 10 and/or on the second object 20 while the first object 10 and the second object 20 are pressed against each other (Fig. 2-3; [0037-0038]).
Regarding claim 4, at least one of a first depth to which the profile body 2 extends in the first object 10 when embedded in the first object 10 is smaller than a 
Regarding claim 5, Stefanziosa teaches that the profile body 2 may be made of a carbon fiber-reinforced thermoplastic, e.g., polyamide [0037, 0039].  As thermoplastic materials exhibit elastic deformation under stresses below their yield strength, the profile body 2 is therefore configured such that it is able to deform elastically in reaction to a tension generated by a movement of the first object 10 relative to the second object 20.
Regarding claim 6, as explained above, there appears to be no description in the instant specification as to what may constitute the claimed stress release structure for reducing internal stress in at least one of the first object and the second object, such that it is impossible to interpret this limitation with any precision.  At the least, Stefanziosa teaches that the first object 10 and the second object 20 may be made of fiber-reinforced thermoplastic [0024, 0038], meaning that the first object 10 and the second object 20 or the reinforcing fibers therein may yield, neck, or fracture and thereby reduce internal stress, such that Stefanziosa is considered to read upon this limitation.
Regarding claim 9, the profile body 2 is separate from the second object 20 (Fig. 2; [0036-0037]), the second object 20 comprises thermoplastic material [0024, 0038] and the profile body 2 is attached to the second object 20 by the method comprising the further step of embedding the profile body 2 in the second object 20 such that a second profile body portion (e.g., any or all of the lower projections of the profile body 2 
Regarding claim 10, for being embedded in the first 10 and second object 20, the profile body 2 is positioned relative to the first and second objects 10, 20 between surface portions of the first and second objects 10, 20 (Fig. 2; [0036-0037]), and wherein the step of embedding the profile body 2 in the first object 10 and the step of embedding the profile body 2 in the second object 20 comprise coupling a pressing force F and mechanical vibration energy (e.g., ultrasonic oscillations) into at least one of the first and second objects 10, 20, wherein the pressing force causes the profile body 2 to be clamped between the first and second objects 10, 20 (Fig. 3; [0036-0038]).
Regarding claim 11, the profile body comprises a base element (central plate visible in Fig. 2) from which the first profile body portion (upper projection[s]) and the second profile body portion (lower projection[s]) protrude (Fig. 2).
Regarding claim 13, Stefanziosa teach that a plurality of profile bodies 2 (i.e., “at least one insertion element”, “concentrators and/or inserts”, “a plurality of inserts”) may be provided, said profile bodies 2 being separate profile bodies except a possible connection via the second object 20 (Abstract; [0027]; clm. 11).
Regarding claim 23, the profile body 2 is designed for a localized bonding location (i.e., the profile body 2 extends over less than the full extent of the contacting surfaces of the first and second objects 10, 20) (Fig. 2).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanziosa as applied to claims 1, 4-6, 9-11, and 23 above, and further in view of either one of Aeschlimann et al. (US 6,913,666) or Meyer (US 2010/0068464).
Regarding claim 15, Stefanziosa does not specifically teach providing a reservoir as claimed.  However, it is well known in the art to provide a reservoir into which excess material may be accommodated during similar methods of bonding together objects via liquid thermoplastic or thermosetting resin, including in methods where the bonding is assisted by an interposed and vibrationally embedded profile body, as evidenced by Aeschlimann et al. (Abstract; Fig. 1-5; col. 4, LL. 19-27, 34-44; col. 6, LL. 8-12) and Meyer (Abstract; Fig. 1, 3, 5, 10; [0056, 0058-0059, 0061, 0075-0076]).  Therefore, it would have been obvious to one of ordinary skill in the art to provide at least one of the first object 10 and the second object 20 of Stefanziosa with a reservoir, such that thermoplastic material displaced during the step of embedding the profile body 2 in the first and/or second object 10, 20 can be accommodated in the reservoir.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanziosa as applied to claims 1, 4-6, 9-11, and 23 above, and further in view of either one of Meyer or Childress (US 5,980,665).

Regarding claim 21, Stefanziosa does not specifically teach generating an adhesive gap during the method.  However, it is known in the art to provide gaps to be filled by adhesive to supplement the bond strength of similar methods, as evidenced by Meyer (Fig. 5; [0061]) and Childress (Fig. 5; col. 11, LL. 37-39; col. 13, LL. 63-67; col. 14, LL. 1-6), such that it would have been obvious to one of ordinary skill in the art to generate gaps to accommodate adhesive in the method of Stefanziosa in order to further reinforce the bond achieved.

Allowable Subject Matter
Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112 are overcome.  Claim 16 would be allowable because Stefanziosa and related prior art teach thoroughly embedding the profile body within the first and second 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Silvanus et al. (US 2016/0177988), Wang (US 2015/0041070), Peddie (US 4,326,902), Barger (US 3,874,963), and Kramer (US 3,765,973) teach methods of bonding first and second thermoplastic objects together using an interposed and embedded profile body to which vibrational energy is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745